Exhibit 10.1

 

EXECUTION COPY

 

SEPARATION AND RELEASE OF CLAIMS AGREEMENT

 

This Separation and Release of Claims Agreement (the “Agreement”) is made as of
August 31, 2017 between Nabriva Therapeutics US, Inc. (the “Company”) and Elyse
Seltzer, M.D. (“Executive”) (together, the “Parties”).

 

WHEREAS, the Company and Executive are parties to the Amended and Restated
Employment Agreement dated as of May 26, 2016 (the “Employment Agreement”),
under which Executive currently serves as Chief Medical Officer of the Company
and Chief Medical Officer of its group of companies;

 

WHEREAS, the Parties have decided to end their employment relationship and wish
to establish mutually agreeable terms for Executive’s orderly transition and
separation from the Company as an employee effective on the Separation Date (as
defined below) as well as establish a consulting relationship for a finite time
period as set forth in the Consulting Agreement attached as Attachment “A”; and

 

WHEREAS, the Parties agree that the payments, benefits and rights set forth in
this Agreement shall be the exclusive payments, benefits and rights due
Executive;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

 

1.                                      Separation Date; Post-Employment
Consulting Arrangement —

 

(a) Executive’s effective date of separation from employment with the Company
and, as may be applicable, any and all of its parents, affiliates and
subsidiaries, including, without limitation, Nabriva Therapeutics AG (together,
the “Affiliates”), will be September 30, 2017 (the “Separation Date”). 
Executive hereby resigns, as of the Separation Date, from her employment with
the Company and, as may be applicable, its Affiliates and as an officer of the
Company and, as may be applicable, its Affiliates.  Executive agrees to execute
and deliver any documents reasonably necessary to effectuate such resignations,
provided that nothing in any such document is inconsistent with any terms set
forth in this Agreement.  As of the Separation Date, all salary payments from
the Company will cease, and any benefits Executive had as of the Separation Date
under Company-provided benefit plans, programs, or practices will terminate,
except as required by federal or state law or as otherwise specifically set
forth in this Agreement.

 

(b) Upon the Separation Date, the Company and Executive shall enter into a
consulting agreement in the form attached to this Agreement as Attachment A (the
“Consulting Agreement”).

 

2.                                      Severance Benefits — In return for
Executive’s timely signing this Agreement as set forth in Section 13 below,
timely signing and not revoking the Additional Release of Claims attached hereto
as Attachment B (the “Additional Release”) as set forth in Section 13

 

1

--------------------------------------------------------------------------------


 

below, and subject to Executive’s compliance with all terms hereof, the Company
will provide Executive with the following severance benefits (the “Severance
Benefits”):

 

(a) Severance Pay —  The Company shall provide a total amount of Three Hundred
Ninety-Four Thousand and Four Hundred Seventy-Two Dollars ($394,472), which
represents twelve (12) months of Executive’s base salary, as severance pay
payable as follows:  On the first regular payroll date after the Additional
Release Effective Date (as defined below), the Company will provide Executive
with severance pay in the form of a lump sum payment of One Hundred Ninety-Seven
Thousand and Two Hundred Thirty-Six Dollars ($197,236) less all applicable taxes
and withholdings and, at the direction of the Executive, the Company shall
allocate a portion thereof to certain professional fees.  On the last regular
payroll date in March, 2018, the Company will provide Executive with severance
pay in the form of a lump sum payment of One Hundred Ninety-Seven Thousand and
Two Hundred Thirty-Six Dollars ($197,236), less all applicable taxes and
withholdings.

 

(b) Group Health Insurance — Provided the Executive is eligible for and timely
elects to continue receiving group medical insurance pursuant to the “COBRA”
law, the Company will pay on Executive’s behalf, until the earlier of (x) one
year from the Separation Date, and (y) the date that Executive becomes eligible
to receive group medical insurance through another employer, the share of the
premium for such coverage that is paid by the Company for active and
similarly-situated employees who receive the same type of coverage, unless the
Company’s provision of such COBRA premium payments will violate the
nondiscrimination requirements of applicable law, in which case the Company will
not be required to make further payments under this Section 2(b). Executive
shall immediately inform the Company in writing if she becomes eligible for
group medical insurance through another employer prior to one year from the
Separation Date.

 

(c) 2017 Bonus Payment — On the date in the first quarter of 2018 when the
Company pays annual bonuses for 2017, and no later than March 15, 2018, the
Company shall provide Executive with a bonus payment of One Hundred Thirty-Eight
Thousand and Sixty-Five Dollars ($138,065) which represents 35% of her 2017 base
salary, less all applicable taxes and withholdings.

 

(d) Extended Equity Exercise — As of the Additional Release Effective Date, the
Company will extend, until such date that is two (2) years following the
Separation Date, the exercise period for all outstanding options to purchase
shares of the Company’s common stock in which Executive has vested (but in no
event shall such exercise period be extended to later than the original maximum
term specified in the applicable option award agreement).  Executive understands
that any option subject to this extended exercise period shall cease to be
treated for tax purposes as an incentive stock option.

 

Other than the Severance Benefits, Executive will not be eligible for, nor shall
she have a right to receive, any payments or benefits from the Company following
the Separation Date, other than reimbursement for any outstanding business
expenses in accordance with Company policy and any payments pursuant to the
Consulting Agreement.

 

2

--------------------------------------------------------------------------------


 

3.                                      Release of Claims — In exchange for the
consideration set forth in this Agreement, which Executive acknowledges she
would not otherwise be entitled to receive, Executive hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges the Company,
its affiliates, subsidiaries, parent companies, predecessors, and successors,
and all of its and their respective past and present officers, directors,
stockholders, investors, partners, members, managers, employees, agents,
representatives, plan administrators, attorneys, insurers and fiduciaries (each
in their individual and corporate capacities) (collectively, the “Released
Parties”) from any and all claims, complaints, demands, actions, causes of
action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), of every kind and nature that Executive ever had or now has against
any or all of the Released Parties, whether known or unknown, including, but not
limited to, any and all claims arising out of or relating to Executive’s
employment with and/or separation from the Company, including, but not limited
to, all claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq., the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et
seq., the Genetic Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff
et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker
Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq.,
the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
and the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §
1001 et seq., all as amended; all claims arising out of the Pennsylvania Human
Relations Act, 43 Pa. Stat. § 951 et seq., the Pennsylvania Equal Pay Law, 43
Pa. Stat. § 336.1 et seq., and the Pennsylvania Whistleblower Law, 43 Pa.
Stat. § 1421 et seq., all as amended; all common law claims including, but not
limited to, actions in defamation, intentional infliction of emotional distress,
misrepresentation, fraud, wrongful discharge, and breach of contract (including,
without limitation, all claims arising out of or related to the Employment
Agreement); all claims to any non-vested ownership interest in the Company,
contractual or otherwise; all state and federal whistleblower claims to the
maximum extent permitted by law; and any claim or damage arising out of
Executive’s employment with and/or separation from the Company (including a
claim for retaliation) under any common law theory or any federal, state or
local statute or ordinance not expressly referenced above; provided, however,
that nothing in this release of claims prevents Executive from filing a charge
with, cooperating with, or participating in any investigation or proceeding
before, the Equal Employment Opportunity Commission or a state fair employment
practices agency (except that Executive acknowledges that she may not recover
any monetary benefits in connection with any such charge, investigation, or
proceeding, and Executive further waives any rights or claims to any payment,
benefit, attorneys’ fees or other remedial relief in connection with any such
charge, investigation or proceeding).  Further, nothing herein shall prevent
Executive from bringing claims to enforce this Agreement, or release (i) any
rights Executive may have under the Company’s certificate of incorporation,
by-laws, insurance and/or any indemnification agreement between her and the
Company (and/or otherwise under law) for indemnification and/or defense as an
employee, officer or director of the Company for her service to the Company
(recognizing that such indemnification and/or defense is not

 

3

--------------------------------------------------------------------------------


 

guaranteed by this Agreement and shall be governed by the instrument or law, if
any, providing for such indemnification and/or defense), (ii) any rights
Executive may have to vested pension or 401(K) benefits or interests under any
ERISA-Covered benefit plan (excluding severance) provided by the Company, or
(iii) any rights or claims that cannot be waived by law, including claims for
unemployment benefits.

 

4.                                      Continuing Obligations — Executive
acknowledges and reaffirms her obligation, to the extent permitted by law and
except as otherwise permitted by Section 8 below, to keep confidential and not
to use or disclose any and all non-public information concerning the Company
and/or its Affiliates that Executive acquired during the course of her
employment with the Company and/or its Affiliates, including, but not limited
to, any non-public information concerning the Company’s and/or its Affiliates’
business affairs, business prospects, and financial condition.  Executive
further acknowledges and reaffirms her obligations set forth in the Proprietary
Rights, Non-Disclosure, Developments, Non-Competition and Non-Solicitation
Agreement that she previously executed for the benefit of the Company and
Nabriva Therapeutics AG (the “NDA”), which remain in full force and effect and
which survive her separation from employment with the Company and, as may be
applicable, its Affiliates.  Further, in consideration of this Agreement and the
Consulting Agreement, Executive acknowledges and agrees that all the provisions
of the NDA including but not limited to Proprietary Information, Developments,
Non-Competition and Non-Solicitation are amended hereby to apply to her Services
for the Company during and after the Consultation Period, and all references in
the NDA to “Employee” are amended hereby to refer as well to “Consultant” and
all references to “employment” or being “employed” therein are amended hereby to
refer as well to “Consulting Services” and Consultant’s provision thereof (as
set forth in the Consulting Agreement).

 

5.                                      Non-Disparagement — Executive
understands and agrees that, to the extent permitted by law and except as
otherwise permitted by Section 8 below, she will not, in public or private, make
any false, disparaging, derogatory or defamatory statements to any person or
entity, including, but not limited to, any media outlet, industry group,
financial institution or current or former employee, board member, consultant,
client or customer of the Company, regarding the Company or any of the other
Released Parties, or regarding the Company’s business affairs, business
prospects, or financial condition; provided, however, that nothing herein shall
be construed as preventing Executive from making truthful disclosures in any
litigation or arbitration.  The Company agrees that, to the extent permitted by
law, that certain individuals to be agreed upon, will not, in public or private,
make any false, disparaging, derogatory or defamatory statements to any person
or entity, including, but not limited to, any media outlet, industry group,
financial institution or current or former employee, board member, consultant,
client or customer of the Company, regarding the Executive; provided however
that nothing herein shall be construed as preventing the individuals to be
agreed upon from making truthful disclosures in any litigation or arbitration. 
For the avoidance of doubt, the aforementioned shall not apply to truthful,
accurate, internal statements to management and/or the Board of Directors for
the purpose of conducting business.

 

4

--------------------------------------------------------------------------------


 

6.                                      Return of Company Property — Executive
confirms that she will, upon the Separation Date or earlier if requested by the
Company, return to the Company all keys, files, records (and copies thereof),
equipment (including, but not limited to, computer hardware, software and
printers, wireless handheld devices (but excluding her cellphone,
tablets, etc.), Company identification and any other Company-owned property in
her possession or control and that she will leave intact all electronic Company
documents, including but not limited to those that she developed or helped to
develop during her employment. Executive further confirms that she will, upon
the Separation Date or earlier if requested by the Company, cancel all accounts
for her benefit, if any, in the Company’s name, including but not limited to,
credit cards, telephone charge cards, cellular phone and/or wireless data
accounts and computer accounts.

 

7.                                      Confidentiality — Executive understands
and agrees that, to the extent permitted by law and except as otherwise
permitted by Section 8 below, the contents of the negotiations and discussions
resulting in this Agreement shall be maintained as confidential by Executive and
her agents and representatives and shall not be disclosed except as otherwise
agreed to in writing by the Company; provided, however, that nothing herein
shall be construed as preventing Executive from making truthful disclosures in
any litigation or arbitration.

 

8.                                      Scope of Disclosure Restrictions —
Nothing in this Agreement or elsewhere prohibits Executive from communicating
with government agencies about possible violations of federal, state, or local
laws or otherwise providing information to government agencies, filing a
complaint with government agencies, or participating in government agency
investigations or proceedings.  Executive is not required to notify the Company
of any such communications; provided, however, that nothing herein authorizes
the disclosure of information Executive obtained through a communication that
was subject to the attorney-client privilege.  Further, notwithstanding
Executive’s confidentiality and nondisclosure obligations, Executive is hereby
advised as follows pursuant to the Defend Trade Secrets Act: “An individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  An individual who files a lawsuit for retaliation by an employer
for reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.”

 

9.                                      Cooperation — Executive agrees that, to
the extent permitted by law, she shall cooperate fully with the Company in the
investigation, defense or prosecution of any claims or actions which already
have been brought, are currently pending, or which may be brought in the future
against the Company by a third party or by or on behalf of the Company against
any third party, whether before a state or federal court, any state or federal
government agency, or a mediator or arbitrator.  Executive’s full cooperation in
connection with such claims or actions shall include, but not be limited to,
being

 

5

--------------------------------------------------------------------------------


 

available to meet with the Company’s counsel, at reasonable times and locations
designated by the Company, to investigate or prepare the Company’s claims or
defenses, to prepare for trial or discovery or an administrative hearing,
mediation, arbitration or other proceeding and to act as a witness when
requested by the Company.  Executive further agrees that, to the extent
permitted by law, she will notify the Company promptly in the event that she is
served with a subpoena (other than a subpoena issued by a government agency), or
in the event that she is asked to provide a third party (other than a government
agency) with information concerning any actual or potential complaint or claim
against the Company.

 

10.                               Amendment and Waiver — This Agreement shall be
binding upon the Parties and may not be modified in any manner, except by an
instrument in writing of concurrent or subsequent date signed by duly authorized
representatives of the Parties.  This Agreement is binding upon and shall inure
to the benefit of the Parties and their respective agents, assigns, heirs,
executors/administrators/personal representatives, and successors.  No delay or
omission by the Company in exercising any right under this Agreement shall
operate as a waiver of that or any other right.  A waiver or consent given by
the Company on any one occasion shall be effective only in that instance and
shall not be construed as a bar to or waiver of any right on any other occasion.

 

11.                               Validity — Should any provision of this
Agreement be declared or be determined by any court of competent jurisdiction to
be illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and said illegal or invalid part, term or
provision shall be deemed not to be a part of this Agreement.

 

12.                               Nature of Agreement — Both Parties understand
and agree that this Agreement is a separation agreement and that nothing herein
constitutes an admission of liability or wrongdoing on the part of the Company
or Executive.

 

13.                               Time for Consideration and Revocation
Executive understands that this Agreement shall be of no force or effect, and
that she shall not be eligible for the consideration described herein, unless
she: (i) signs and returns this Agreement no later than August 31, 2017 (the
date of such signing and return, the “Agreement Effective Date”), and (ii) signs
and returns the Additional Release on September 30, 2017, and does not revoke
her acceptance in the subsequent seven (7) day period (the day immediately
following expiration of such revocation period, the “Additional Release
Effective Date”).

 

14.                               Acknowledgments — Executive acknowledges that
she has been given a reasonable period of time to consider this Agreement, and
that she has been given at least twenty-one (21) days to consider the Additional
Release, and that the Company is hereby advising her to consult with an attorney
of her own choosing prior to signing this Agreement or the Additional Release. 
Executive further acknowledges and agrees that any changes made to this
Agreement or the Additional Release following her initial receipt of this
Agreement, whether material or immaterial, shall not re-start or affect in any
manner the review period for this Agreement or the twenty-one (21) day
consideration period for the Additional Release. Executive understands that she
may revoke the Additional Release for a period of seven (7) days after she signs
it by notifying the Company in writing, and

 

6

--------------------------------------------------------------------------------


 

the Additional Release shall not be effective or enforceable until the
expiration of this seven (7) day revocation period.  Executive understands and
agrees that by entering into the Additional Release she will be waiving any and
all rights or claims she might have under the Age Discrimination in Employment
Act, as amended by the Older Workers Benefit Protection Act, and that she has
received consideration beyond that to which she was previously entitled.

 

15.                               Voluntary Assent — Executive affirms that no
other promises or agreements of any kind have been made to or with Executive by
any person or entity whatsoever to cause her to sign this Agreement, and that
she fully understands the meaning and intent of this Agreement.  Executive
further states and represents that she has carefully read this Agreement,
understands the contents herein, freely and voluntarily assents to all of the
terms and conditions hereof, and signs her name of her own free act.

 

16.                               Applicable Law — This Agreement shall be
interpreted and construed by the laws of the Commonwealth of Pennsylvania,
without regard to conflict of laws provisions.  Executive hereby irrevocably
submits to and acknowledges and recognizes the jurisdiction of the courts of the
Commonwealth of Pennsylvania, or if appropriate, a federal court located in the
Commonwealth of Pennsylvania (which courts, for purposes of this Agreement, are
the only courts of competent jurisdiction), over any suit, action or other
proceeding arising out of, under or in connection with this Agreement or the
subject matter hereof.  The Company and Executive each hereby irrevocably waives
any right to a trial by jury in any action, suit or other legal proceeding
arising under or relating to this Agreement or Executive’s employment with or
separation from the Company.

 

17.                               Entire Agreement — This Agreement contains and
constitutes the entire understanding and agreement between the Parties hereto
with respect to Executive’s separation from the Company, severance benefits and
the settlement of claims against the Company, and cancels all previous oral and
written negotiations, agreements, commitments and writings in connection
therewith; provided, however, that nothing in this Section shall modify, cancel
or supersede Executive’s obligations set forth in Section 4 above.

 

18.                               Tax Acknowledgement — In connection with the
Severance Benefits provided to Executive pursuant to this Agreement, the Company
shall withhold and remit to the tax authorities the amounts required under
applicable law, and Executive shall be responsible for all applicable taxes owed
by her with respect to such Severance Benefits under applicable law.  Executive
acknowledges that she is not relying upon the advice or representation of the
Company with respect to the tax treatment of any of the Severance Benefits set
forth in this Agreement.

 

19.                               Section 409A - This Agreement, and all
payments hereunder, are intended to be exempt from, or if not so exempt, to
comply with the requirements of, Section 409A of the Internal Revenue Code of
1986, as amended, and the guidance issued thereunder (“Section 409A”), and this
Agreement shall be interpreted and administered accordingly.  Notwithstanding
anything to the contrary in this Agreement, if at the time of Executive’s
termination of employment, she is a “specified employee” as defined under
Section 409A, any and all amounts payable hereunder on account of such
termination of

 

7

--------------------------------------------------------------------------------


 

employment that would (but for this provision) be payable within six (6) months
following the Separation Date, shall instead be paid on the next business day
following the expiration of such six (6) month period or, if earlier, upon
Executive’s death; except to the extent of amounts that do not constitute a
deferral of compensation within the meaning of Treasury regulation
Section 1.409A — 1(b) or other amounts or benefits that are exempt from or
otherwise not subject to the requirements of Section 409A. For purposes of this
Agreement, whether or not a termination of employment has occurred shall be
determined consistently with Section 409A.  In addition, each payment made
pursuant to the Agreement shall be treated as a separate payment and the right
to a series of installment payments hereunder is to be treated as a right to a
series of separate payments.

 

20.                               Counterparts — This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original, but
all of which together will constitute one and the same agreement.  Facsimile and
PDF signatures shall be deemed to be of equal force and effect as originals.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have set their hands and seals to this Agreement
as of the date(s) written below.

 

Nabriva Therapeutics US, Inc.

 

 

 

 

 

 

 

 

/s/ Colin Broom

 

Date:

8/31/17

 

By: Colin Broom, M.D.

 

 

       Chief Executive Officer

 

 

 

I hereby agree to the terms and conditions set forth above.  I understand that
the Severance Benefits are conditioned upon my timely execution, return and
non-revocation of the Additional Release.

 

Elyse Seltzer, M.D.

 

 

 

 

 

 

 

 

/s/ Elyse Seltzer

 

Date:

8/31/17

 

 

9

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into as of September 30,
2017 (the “Effective Date”) by and between Nabriva Therapeutics US, Inc. (the
“Company”), and Elyse Seltzer, M.D. (the “Consultant”).

 

WHEREAS, the Consultant has certain knowledge and expertise regarding the
Company as a result of having served as its Chief Medical Officer; and

 

WHEREAS, the Company desires to have the benefit of the Consultant’s knowledge
and experience, and the Consultant desires to provide consulting services to the
Company, all as hereinafter provided in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, the sufficiency of which are hereby acknowledged, the
Company and the Consultant hereby agree as follows:

 

Section 1.  Services.

 

(a)           Services; Performance.  The Consultant shall render to the Company
the following consulting services: The Consultant shall use her knowledge and
expertise regarding the Company to provide, upon request by the Company’s Chief
Executive Officer, consulting and advisory services in the areas of clinical
development, regulatory affairs and drug safety, and any additional consulting
services as mutually agreed to by the Consultant and the Company from time to
time in writing (collectively, the “Services”).  The Consultant shall perform
such Services in a professional manner and consistent with the highest industry
standards at such reasonable times as the Company may from time to time
request.  For the period October 1, 2017 through March 31, 2018 (the “Initial
Period”), at the request of the Company’s Chief Executive Officer, Consultant
shall provide up to thirty-two (32) hours per month of Consulting Services. For
the period April 1, 2018 through December 31, 2018 (the “Subsequent Period”), at
the request of the Company’s Chief Executive Officer, the Consultant shall
provide up to ten (10) hours per month of Consulting Services.  In the event the
amount of time the Consultant is obligated to perform services for the Company
would prevent her from a specific job offer, the Consultant may contact the
Chief Executive Officer of the Company who will engage in a discussion in good
faith with her to explore a possible solution.  The Consultant will perform the
Consulting Services remotely unless requested by the Chief Executive Officer. 
The Consultant shall comply with all rules, procedures and standards promulgated
from time to time by the Company with respect to the Consultant’s access to and
use of the Company’s property, information, equipment and facilities in the
course of the Consultant’s provision of Services hereunder.

 

(b)           Non-Exclusive.  The parties agree that, at all times during the
term of this Agreement, (i) the Company shall be free to obtain consulting and
advisory services from any third party, and (ii) the Consultant shall be free to
provide consulting and advisory services to any third party, so long as the
provision of such services by the Consultant does not conflict with the
Consultant’s (x) provision of Services to the Company as described in
Section 1(a), or (y) continuing obligations to the Company as detailed in the
Separation and Release of Claims

 

10

--------------------------------------------------------------------------------


 

Agreement entered into by the parties concurrently with this Agreement and to
which this Consulting Agreement is attached as Attachment A (the “Separation
Agreement”), including the Consultant’s ongoing obligations under the NDA
referenced therein and amended thereby.

 

Section 2.  Compensation and Continued Vesting.

 

(a)           Compensation.  As consideration for the performance of Services
during the Initial Period by the Consultant hereunder, the Company shall pay to
Consultant a retainer of $32,879.33 per month.  For the Subsequent Period, if
the Chief Executive Officer requests Consultant to provide Consulting Services,
the Company shall pay to the Consultant $500 per hour for such services after
receipt of the itemized statement below.  Additionally, Consultant is entitled
to continued vesting of her unvested options under her July 6, 2015, February 5,
2016 and February 7, 2017 option grants pursuant to the Nabriva Therapeutics AG
Amended and Restated Stock Option Plan 2015, through December 31, 2018.

 

(b)           Expense Reimbursement.  The Company shall reimburse the Consultant
for all reasonable out-of-pocket expenses incurred by the Consultant in
connection with the performance of the Services under this Agreement, so long as
they are approved in writing in advance by the Company.

 

(c)           Itemized Statements.  At the end of any month that the Consultant
performs Services or incurs expenses, the Consultant shall submit to the Company
an itemized statement of the Services performed, including the number of hours
worked and the project to which the Services relate, and the expenses incurred,
including appropriate and reasonable documentation.  The Company shall pay the
Consultant the amount set forth on such itemized statement within thirty (30)
days after receipt, provided that if there is any disagreement with respect to
the itemized statement, the Company and the Consultant shall work together in
good faith to resolve such disagreement.

 

(d)           No Employee Benefits.  The Consultant’s relationship with the
Company will be that of an independent contractor, and the Consultant shall not,
in connection with this relationship, be entitled to any benefits, coverages or
privileges, including without limitation social security, unemployment, medical
or pension payments, made available to employees of the Company.

 

Section 3.  Term and Termination.

 

(a)           Consultation Period.  Subject to the terms and conditions
hereinafter set forth, the term of this Agreement shall expire upon termination
or expiration of the term of the Consultant’s consulting arrangement with the
Company hereunder (the “Consultation Period”), which Consultation Period shall
commence on October 1, 2017 and shall continue until December 31, 2018, unless
earlier terminated as set forth below.  This Agreement may be terminated in the
following manner: (i) by the Company at any time immediately upon written notice
if the Consultant has materially breached this Agreement or the Separation
Agreement; (ii) by the Consultant at any time immediately upon written notice if
the Company has materially breached this Agreement or the Separation Agreement;
(iii) at any time upon the mutual written consent of the parties hereto; or
(iv) automatically upon the death, physical incapacitation or

 

11

--------------------------------------------------------------------------------


 

mental incompetence of the Consultant.  In the event the Consultant dies during
the term of this Agreement, the compensation and continued vesting set forth in
Section 2(a) will inure to the benefit of the Consultant’s estate.

 

(b)           Effects of Termination.  In the event of any termination under
this Section 3, the Consultant shall be entitled only to payment for Services
performed and expenses incurred in accordance with Section 2(a) and 2(b) prior
to the effective date of such termination.

 

Section 4.  Independent Contractor.  The Consultant is not as of the Effective
Date, nor shall the Consultant be deemed to be at any time during the term of
this Agreement, an employee of the Company.  The Consultant’s status and
relationship with the Company shall be that of an independent contractor and
consultant.  The Consultant is not authorized to assume or create any obligation
or responsibility, express or implied, on behalf of, or in the name of, the
Company or to bind the Company in any manner.  Nothing herein shall create,
expressly or by implication, a partnership, joint venture or other association
between the parties.  The Consultant shall be solely responsible for payment of
all charges and taxes arising from the payments to be made to the Consultant
under this Agreement and the Consultant agrees that the Company shall have no
obligation or liability with respect to such charges and/or taxes.

 

Section 5.  Notice.  Any notice required or desired to be given shall be
governed solely by this paragraph.  Notice shall be deemed given only upon
(a) mailing of any letter or instrument by overnight delivery with a reputable
carrier or by registered mail, return receipt requested, postage prepaid by the
sender, or (b) personal delivery.

 

If to the Consultant:

Elyse Seltzer, M.D.

[At address last on file with the Company]

If to the Company:

Nabriva Therapeutics US, Inc.

1000 Continental Drive, Suite 600

King of Prussia, PA 19406 USA

Attention: Chief Executive Officer

 

From time to time, either party may, by written notice to the other in
accordance with this Section 5, designate another address that shall thereupon
become the effective address of such party for the purpose of this Section 5.

 

Section 6.  Miscellaneous.  This Agreement, together with Exhibit A hereto,
constitutes the entire understanding of the parties hereto with respect to the
matters contained herein and supersedes all proposals and agreements, written or
oral, and all other communications between the parties relating to the subject
matter of this Agreement.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
its conflict of laws rules.  The headings contained in this Agreement are for
the convenience of the parties and are not to be construed as a substantive
provision hereof.  This Agreement may not be modified or amended except in
writing signed or executed by the Consultant and the Company.  In the event any
provision of this Agreement is held to be unenforceable or invalid, such
unenforceability or invalidity shall not affect any other provisions of this
Agreement and such other provisions shall remain in full force and effect.  If
any provision of this Agreement is held to be excessively broad, it shall be
reformed and construed by limiting and reducing it so as to be enforceable to
the maximum extent permitted by law.  This Agreement shall be binding upon, and
inure to the benefit of, both parties hereto and their

 

12

--------------------------------------------------------------------------------


 

respective successors and assigns, including any corporation with or into which
the Company may be merged or which may succeed to its assets or business;
provided, however, that the responsibility for actual performance of the
Services is personal to the Consultant and may not be assigned or delegated by
the Consultant to any other person or entity.  This Agreement may be executed in
counterparts and by facsimile, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

CONSULTANT

COMPANY

 

 

 

 

 

 

Signature

Signature

 

 

 

 

 

Printed Name

Printed Name

 

 

 

 

 

Title

 

13

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

ADDITIONAL RELEASE OF CLAIMS

 

1.                                      Release.  In exchange for the Severance
Benefits described in the Separation and Release of Claims Agreement (the
“Agreement”) to which this Additional Release of Claims (the “Additional
Release”) is attached as Attachment B, which Elyse Seltzer, M.D. (“Executive”)
acknowledges she would not otherwise be entitled to receive, Executive hereby
fully, forever, irrevocably and unconditionally releases, remises and discharges
Nabriva Therapeutics U.S. Inc. (the “Company”), its affiliates, subsidiaries,
parent companies, predecessors, and successors, and all of its and their
respective past and present officers, directors, stockholders, investors,
partners, members, managers, employees, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities) (collectively, the “Released Parties”) from any and
all claims, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature that Executive ever had or now has against any or all of the Released
Parties, whether known or unknown, including, but not limited to, any and all
claims arising out of or relating to Executive’s employment with and/or
separation from the Company, including, but not limited to, all claims under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the
Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Genetic
Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et seq., the
Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment
and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
and the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §
1001 et seq., all as amended; all claims arising out of the Pennsylvania Human
Relations Act, 43 Pa. Stat. § 951 et seq., the Pennsylvania Equal Pay Law, 43
Pa. Stat. § 336.1 et seq., and the Pennsylvania Whistleblower Law, 43 Pa.
Stat. § 1421 et seq., all as amended; all common law claims including, but not
limited to, actions in defamation, intentional infliction of emotional distress,
misrepresentation, fraud, wrongful discharge, and breach of contract (including,
without limitation, all claims arising out of or related to the Employment
Agreement); all claims to any non-vested ownership interest in the Company,
contractual or otherwise; all state and federal whistleblower claims to the
maximum extent permitted by law; and any claim or damage arising out of
Executive’s employment with and/or separation from the Company (including a
claim for retaliation) under any common law theory or any federal, state or
local statute or ordinance not expressly referenced above; provided, however,
that nothing in this release of claims prevents Executive from filing a charge
with, cooperating with, or participating in any investigation or proceeding
before, the Equal Employment Opportunity Commission or a state fair employment
practices agency (except that Executive acknowledges that she may not recover
any monetary benefits in connection with any such charge, investigation, or
proceeding, and Executive further

 

14

--------------------------------------------------------------------------------


 

waives any rights or claims to any payment, benefit, attorneys’ fees or other
remedial relief in connection with any such charge, investigation or
proceeding).  Further, nothing herein shall prevent Executive from bringing
claims to enforce this Agreement, or release (i) any rights Executive may have
under the Company’s certificate of incorporation, by-laws, insurance and/or any
indemnification agreement between her and the Company (and/or otherwise under
law) for indemnification and/or defense as an employee, officer or director of
the Company for her service to the Company (recognizing that such
indemnification and/or defense is not guaranteed by this Agreement and shall be
governed by the instrument or law, if any, providing for such indemnification
and/or defense), (ii) any rights Executive may have to vested pension or
401(K) benefits or interests under any ERISA-Covered benefit plan (excluding
severance) provided by the Company, or (iii) any rights or claims that cannot be
waived by law, including claims for unemployment benefits.

 

2.                                      Final Compensation.  Executive
acknowledges that she has been reimbursed by the Company for all business
expenses incurred in conjunction with the performance of her employment and that
no other reimbursements are owed to her.  Executive acknowledges that she has
received all compensation due to her from the Company, including, but not
limited to, all wages, bonuses and accrued, unused vacation time, and that she
is not eligible or entitled to receive any additional payments or consideration
from the Company beyond that provided for in Section 2 of the Agreement.

 

3.                                      Return of Company Property.  Executive
confirms that she has returned to the Company all keys, files, records (and
copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones,
tablets, etc.), Company identification and any other Company-owned property in
her possession or control and that she has left intact all electronic Company
documents, including but not limited to those that she developed or helped to
develop during her employment. Executive further confirms that she has cancelled
all accounts for her benefit, if any, in the Company’s name, including but not
limited to, credit cards, telephone charge cards, cellular phone and/or wireless
data accounts and computer accounts.

 

4.                                      Acknowledgments.  Executive acknowledges
that she has been given at least twenty-one (21) days to consider this
Additional Release, and that the Company has advised her in writing to consult
with an attorney of her own choosing prior to signing this Additional Release. 
Employee understands that she may revoke this Additional Release for a period of
seven (7) days after she signs it by notifying the Company in writing, and the
Additional Release shall not be effective or enforceable until the expiration of
this seven (7) day revocation period. Executive understands and agrees that by
entering into this Additional Release, she is waiving any and all rights or
claims she might have under the Age Discrimination in Employment Act, as amended
by the Older Workers Benefit Protection Act, and that she has received
consideration beyond that to which she was previously entitled.

 

5.                                      Voluntary Assent.  Executive affirms
that no other promises or agreements of any kind have been made to or with her
by any person or entity whatsoever to cause her to sign

 

15

--------------------------------------------------------------------------------


 

this Additional Release, and that she fully understands the meaning and intent
of this Additional Release.  Executive states and represents that she has had an
opportunity to fully discuss and review the terms of this Additional Release
with an attorney.  Executive further states and represents that she has
carefully read this Additional Release, understands the contents herein, freely
and voluntarily assents to all of the terms and conditions hereof, and signs her
name of her own free act.

 


I hereby provide this Additional Release as of the date below and acknowledge
that the execution of this Additional Release is in further consideration of the
Severance Benefits, to which I acknowledge I would not be entitled if I did not
enter into this Additional Release.  I intend that this Additional Release
become a binding agreement between the Company and me if I do not revoke my
acceptance in seven (7) days.

 

                             

 

 

Elyse Seltzer, M.D.

Date

 

16

--------------------------------------------------------------------------------

 